DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented three slightly differing systems claims, and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Examiner Note: 35 USC § 101
This application has been evaluated in terms of its patent eligibility using the latest USPTO guidance regarding 35 USC § 101.  Applicant’s amendments to claims 17-20 have removed the 35 USC § 101 rejection from the previous office actions.
Examiner Note
This application has been evaluated in terms of its specification.  In particular, the Applicant has amended the claims to include the following limitations (shown with underlined text below):
wherein said radar sensor unit comprises an outer element attached at said radar housing, and wherein said outer element, with said radar sensor unit disposed at the aperture through the vehicle component, corresponds with an outer surface of a-the vehicle component of the vehicle at a-the location where said radar sensor unit is disposed at the vehicle;
and wherein said outer element of said radar sensor unit, with said radar sensor unit disposed at the aperture through the vehicle component, is exposed exterior the vehicle component at the aperture through the vehicle component;
wherein, with said radar sensor unit disposed at the aperture through the vehicle component, said radar housing is disposed entirely behind said outer element and no part of said radar housing is exposed exterior the vehicle;
In particular, the Figure 3 of Applicant’s application shows that the claimed radar unit does not extend over the cover of the outside fascia of a vehicle, the figure 3 shows that the “outer elements” are disposed aperture; the figure 3 shows that a “radar housing” is disposed … behind the “outer element”.  
The written support for these new limitations in the claims was sparse and broadly worded.  The Examiner notes that the Applicant does not have support for any mounting bracket in the figures, but may rely on the printed specification paragraph [0014] The radar unit 8' includes a front radome incorporated in the outer fascia element 6 and a radar rear housing 4' (holding the radar electronics, including emitter and receiver/sensor) attached at and behind the radome/fascia element, without an air gap between the radome/fascia element and the radar housing. 
Applicant has very little support for a differentiation between the claimed “outer element” and a “radar housing” with the exception of paragraphs 0014 and 0015:  “The outer element 6 may be configured to generally correspond with the outer vehicle element or component  and again at [0015] The present invention thus provides an enhanced radar sensor and sensing system since it will reduce the number of absorbing, reflecting, and warping elements in front of the emitting and receiving radar antenna. …The installation of the radar sensor unit or module of the present invention into a vehicle is also easier since the radar and the vehicle emblem may optionally be mounted as a single unit or module at a common or single bracket.”
The Examiner further notes that the walls of the claimed “radar housing” and the “outer element” can be comprised of exactly the same dielectric material which would reduce internal reflections, exactly as taught by Ng.  The claimed invention has been examined within these reasonably interpreted limitations.  
Response to Arguments
Applicant’s arguments filed on 3 Jun 2021 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 102 and 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states (page 8) “Applicant has amended independent claim 1 to clarify that, with the radar sensor unit disposed at the aperture through the vehicle component, the radar housing is disposed entirely behind the outer element and no part of the radar housing is exposed exterior the vehicle. Independent claims 12 and 19 have been clarified in a similar manner.” And at page 9 “Moreover, Ng does not and cannot disclose or suggest that the outer element has an outer surface that, with the radar sensor unit disposed at the aperture through a vehicle component, corresponds with 
Response 1:  The Examiner respectfully disagrees.  As stated, the Applicant’s “outer element” and Applicant’s “radar housing” materials can have exactly the same composition, they can be different, they can be dielectric; they can shape the beam (Applicant’s specification is silent on this matter).  Ng explicitly teaches all of these configurations.  Specifically, while figure 3 of the previous rejection shows the walls of a housing 54 extending to the “outside edge”, Ng’s figure 2 shows the covering over the walls of a housing 54.  Ng further describes that these dielectrics can be fused, can be layered, can be the same, and can be used to shape the radar emissions to improve the radar gain (see Ng descriptions of figures 2 and 3 in paragraphs 0064 through 0071).
Argument 2: The Applicant states (page 9) “Ng does not disclose or suggest that the radome element is flush with (or corresponds to) the outer surface of the vehicle.”
Response 2:  The Examiner respectfully disagrees.  The Examiner quoted Ng paragraph 0081 in the last action which explicitly stated the outer covering (whether figure 2 or figure 3 embodiments) was flush mounted to reduce drag.  In the office action more of paragraph 0081 was quoted to more clearly show this argued limitation:  “[Ng, paragraph 0081] As described previously, in some embodiments, the mounting surface 112 may be the exterior skin of a vehicle or other mounting platform. The antenna assemblies 10 may be flush mounted within the various cavities to reduce problems related to, for example, wind drag.”
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 9 – 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng, et al, U. S. Patent Application Publication 2015/0130673 (“Ng”).
Regarding claim 1, Ng teaches:
(Currently Amended) A radar sensing system for a vehicle, said radar sensing system comprising: a radar sensor unit disposed at the vehicle so as to sense exterior of the vehicle; (Ng, paragraph 0083, “The antennas may also be used in, … automobile-based communications systems … radar systems,”; a radar design that can be used in a vehicle radar system).
wherein said radar sensor unit comprises a radar housing that houses a radar sensor and associated circuitry; (Ng, figure 3, paragraph 0007, 0068 and 0070, “[0007] Unique features of the microstrip EBG antenna include but are not limited to: (1) fixed beam steering; (2) significant improvement in gain on the horizon; (3) wide angular coverage; ( 4) stable fixed beam steering throughout impedance bandwidth; (7) entire antenna assembly, including a radome, is flush-mounted into a cavity to minimize aerodynamic impact; [0068] … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0070] The resulting assembly, with the cavity walls already formed, may then be mounted to amounting surface.”; an “electromagnetic band gap” (EBG) antenna structure (i.e. radar sensor unit); that the antenna has a radome, walls and is flush mounted in a cavity (i.e. radar housing); that has circuitry).

    PNG
    media_image1.png
    710
    874
    media_image1.png
    Greyscale

wherein said radar sensor unit is configured to be disposed at an aperture through a vehicle component of the vehicle at a location where said radar sensor unit is disposed at the vehicle; wherein said radar sensor unit comprises an outer element attached at said radar housing, and wherein said outer element, with said radar sensor unit disposed at the aperture through the vehicle component, is disposed within the aperture and has an outer surface that corresponds with an outer surface of the vehicle component of the vehicle at the location where said radar sensor unit is disposed at the vehicle; (Ng, paragraph 0068, 0070 and 0081, “[0068] The conductive cavity 52 of FIG. 3 includes wall portions 54 and a floor portion 58. The wall portions 54 may surround the radiating element 42 and the EBG structure 44 on all sides. … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0070] As described previously, the conductive cavity 52 within which radiating element 42 and EBG structure 44 are housed may include a recess within a conductive surface associated with a mounting platform ( e.g., a vehicle, etc.). [0081] As described previously, in some embodiments, the mounting surface 112 may be the exterior skin of a vehicle or other mounting platform. The antenna assemblies 10 may be flush mounted within the various cavities to reduce problems related to, for example, wind drag.”; That the radar assembly unit 40 (i.e. radar sensor unit) can be singular unit with a floor 58, wall 54 and radome 62 (i.e. radar sensor unit with an outer element); that the unit 40 can be placed in a recess (i.e. an aperture through the vehicle); that the unit 40 can be flush mounted; the unit 40 has a radome 60 (i.e. outer element); that the radome is attached to the unit 40 and located flush with the outer surface (i.e. disposed at aperture/recess has an outer surface of a vehicle that corresponds to an outer surface); as stated above in paragraph 0083, the unit 40 can be used for a radar system on an automobile).
wherein said outer element of said radar sensor unit, with said radar sensor unit disposed at the aperture through the vehicle component, is exposed exterior the vehicle component at the aperture through the vehicle component and no part of said outer element extends onto the outer surface of the vehicle component of the vehicle; wherein, with said radar sensor unit disposed at the aperture through the vehicle component, said radar housing is disposed entirely behind said outer element and no part of said radar housing is exposed exterior the vehicle; and (Ng, figure 2, paragraph 0068-0070, “A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0081] The antenna assemblies 10 may be flush mounted within the various cavities to reduce problems related to, for example, wind drag. (0082] The techniques and structures described herein may be used, in some implementations, to generate conformal antennas or antenna arrays that conform to a curved surface on the exterior of a mounting platform (e.g., a missile, an aircraft, etc.). When used in conformal applications, the structures described above can be re-optimized for a conformal cavity. [0064] [0064] Referring now to FIG. 2   In some implementations, the antenna assembly 10 may be mounted within the conductive cavity 32 so that an outermost surface of the antenna assembly 10 is flush with a surface 34 associated with the conductive cavity 32 (e.g., a conductive surface within which the cavity 32 is formed). As is well known, flush mounting may be desired to reduce the aerodynamic impact of the antenna 30 in certain applications.”; that the radome 62 (i.e. outer element) is situated at the recess (see above); that it protects the unit 40 from the exterior environment (i.e. exposed exterior); that no part extends beyond the walls 54 as shown in figure 3 onto the outer surface; that the radome 62 is “flush” and “conformal” to the outer skin of the vehicle. Examiner note: the limitation “no part of said outer element extends onto the outer surface” has been interpreted in view of Applicant’s figure 3 because no written description exists in the specification. In a similar manner, Ng’s disclosure of “no part of said outer element extends…” is supported by Ng’s figure 2 and 3 and supported by Ng’s cited paragraph’s above stating the outer radome 10 is flush with and completely covers the sidewalls 54 of figure 3 to create a single upper layer over the entire cavity. Ng discloses that the housing unit may be unitary, combining several fused layers, or combining a fused radar housing behind a dielectric radome material, that the cover 62 can be bounded by the cavity walls, or that the cover 62 can cover the cavity walls. See Ng, paragraphs 0052 which describes that each embodiment can be combined as the same anticipated invention).

    PNG
    media_image2.png
    590
    902
    media_image2.png
    Greyscale

wherein said outer element comprises a radome material.  (Ng, paragraph 0068, “ [0068] … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required).”; that the radome 62 (i.e. outer element) can comprise a dielectric material).
Regarding claim 9, Ng teaches The radar sensing system of claim 1, wherein said radar sensor comprises a radar emitter that emits electromagnetic signals and a radar receiver that receives electromagnetic signals. (Ng, paragraph 0068, “[0068] The conductive cavity 52 of FIG. 3 includes wall portions 54 and a floor portion 58. The antenna 40 will transmit and/or receive electromagnetic signals through a top of the cavity 52 which remains open. … The wall portions 54 may surround the radiating element 42 and the EBG structure 44 on all sides. … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required).”; an antenna 40 (i.e. radar sensing unit) that transmits and receives electromagnetic signals).
Regarding claim 10, Ng teaches The radar sensing system of claim 1, wherein said outer element is incorporated in an outer fascia element of the vehicle. (Ng, paragraph 0068, “[0068] The conductive cavity 52 of FIG. 3 includes wall portions 54 and a floor portion 58. The antenna 40 will transmit and/or receive electromagnetic signals through a top of the cavity 52 which remains open. … The wall portions 54 may surround the radiating element 42 and the EBG structure 44 on all sides. … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required).”; an antenna 40 (i.e. radar sensing unit) that is flush with the upper edge of the cavity (i.e. incorporated in an outer fascia element of the vehicle)).
Regarding claim 11, Ng teaches The radar sensing system of claim 1, wherein said radar housing is attached at said outer element without an air gap between said outer element and said radar housing. (Ng, paragraph 0068, “Dielectric material 60 may fill the gaps between the conductive elements of the antenna 40. A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment.”; a dielectric material 60 injected into the gaps between the antenna elements 40, the walls 54, floor portion 58 and radome 62 (i.e. outer element)).
Regarding claim 12, Ng teaches:
(Currently Amended) A radar sensing system for a vehicle, said radar sensing system comprising: a radar sensor unit disposed at the vehicle so as to sense exterior of the vehicle; (Ng, paragraph 0083, “The antennas may also be used in, … automobile-based communications systems … radar systems,”; a radar design that can be used in a vehicle radar system).
wherein said radar sensor unit comprises a radar housing that houses a radar sensor and associated circuitry; (Ng, figure 3, paragraph 0007, 0068 and 0070, “[0007] Unique features of the microstrip EBG antenna include but are not limited to: (1) fixed beam steering; (2) significant improvement in gain on the horizon; (3) wide angular coverage; ( 4) stable fixed beam steering throughout impedance bandwidth; (7) entire antenna assembly, including a radome, is flush-mounted into a cavity to minimize aerodynamic impact; [0068] … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0070] The resulting assembly, with the cavity walls already formed, may then be mounted to amounting surface.”; an “electromagnetic band gap” (EBG) antenna structure (i.e. radar sensor unit); that the antenna has a radome, walls and is flush mounted in a cavity (i.e. radar housing); that has circuitry).
wherein said radar sensor unit is configured to be disposed at an aperture through a vehicle component of the vehicle at a location where said radar sensor unit is disposed at the vehicle; wherein said radar sensor unit comprises an outer element attached at said radar housing, and wherein said outer element, with said radar sensor unit disposed at the aperture through the vehicle component, is disposed within the aperture and has an outer surface that corresponds with an outer surface of the vehicle component of the vehicle at the location where said radar sensor unit is disposed at the vehicle; (Ng, paragraph 0068, 0070 and 0081, “[0068] The conductive cavity 52 of FIG. 3 includes wall portions 54 and a floor portion 58. The wall portions 54 may surround the radiating element 42 and the EBG structure 44 on all sides. … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0070] As described previously, the conductive cavity 52 within which radiating element 42 and EBG structure 44 are housed may include a recess within a conductive surface associated with a mounting platform ( e.g., a vehicle, etc.). [0081] As described previously, in some embodiments, the mounting surface 112 may be the exterior skin of a vehicle or other mounting platform. The antenna assemblies 10 may be flush mounted within the various cavities to reduce problems related to, for example, wind drag.”; That the radar assembly unit 40 (i.e. radar sensor unit) can be singular unit with a floor 58, wall 54 and radome 62 (i.e. radar sensor unit with an outer element); that the unit 40 can be placed in a recess (i.e. an aperture through the vehicle); that the unit 40 can be flush mounted; the unit 40 has a radome 60 (i.e. outer element); that the radome is attached to the unit 40 and located flush with the outer surface (i.e. disposed at aperture/recess has an outer surface of a vehicle that corresponds to an outer surface); as stated above in paragraph 0083, the unit 40 can be used for a radar system on an automobile).
wherein said outer element comprises a radome material; (Ng, paragraph 0068, “ [0068] … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required).”; that the radome 62 (i.e. outer element) can comprise a dielectric material).
wherein said outer element of said radar sensor unit, with said radar sensor unit disposed at the aperture through the vehicle component, is exposed exterior the vehicle component at the aperture through the vehicle component and no part of said outer element extends onto the outer surface of the vehicle component of the vehicle; wherein, with said radar sensor unit disposed at the aperture through the vehicle component, said radar housing is disposed entirely behind said outer element and no part of said radar housing is exposed exterior the vehicle; and (Ng, figure 2, paragraph 0068-0070, “A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0081] The antenna assemblies 10 may be flush mounted within the various cavities to reduce problems related to, for example, wind drag. (0082] The techniques and structures described herein may be used, in some implementations, to generate conformal antennas or antenna arrays that conform to a curved surface on the exterior of a mounting platform (e.g., a missile, an aircraft, etc.). When used in conformal applications, the structures described above can be re-optimized for a conformal cavity. [0064] [0064] Referring now to FIG. 2   In some implementations, the antenna assembly 10 may be mounted within the conductive cavity 32 so that an outermost surface of the antenna assembly 10 is flush with a surface 34 associated with the conductive cavity 32 (e.g., a conductive surface within which the cavity 32 is formed). As is well known, flush mounting may be desired to reduce the aerodynamic impact of the antenna 30 in certain applications.”; that the radome 62 (i.e. outer element) is situated at the recess (see above); that it protects the unit 40 from the exterior environment (i.e. exposed exterior); that no part extends beyond the walls 54 as shown in figure 3 onto the outer surface; that the radome 62 is “flush” and “conformal” to the outer skin of the vehicle. Examiner note: the limitation “no part of said outer element extends onto the outer surface” has been interpreted in view of Applicant’s figure 3 because no written description exists in the specification. In a similar manner, Ng’s disclosure of “no part of said outer element extends…” is supported by Ng’s figure 2 and 3 and supported by Ng’s cited paragraph’s above stating the outer radome 10 is flush with and completely covers the sidewalls 54 of figure 3 to create a single upper layer over the entire cavity. Ng discloses that the housing unit may be unitary, combining several fused layers, or combining a fused radar housing behind a dielectric radome material, that the cover 62 can be bounded by the cavity walls, or that the cover 62 can cover the cavity walls. See Ng, paragraphs 0052 which describes that each embodiment can be combined as the same anticipated invention).
wherein the vehicle component comprises an outer fascia element of the vehicle and wherein said outer element is incorporated in the outer fascia element of the vehicle.  (Ng, paragraph 0068, “[0068] The conductive cavity 52 of FIG. 3 includes wall portions 54 and a floor portion 58. The antenna 40 will transmit and/or receive electromagnetic signals through a top of the cavity 52 which remains open. … The wall portions 54 may surround the radiating element 42 and the EBG structure 44 on all sides. … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required).”; an antenna 40 (i.e. radar sensing unit) that is flush with the upper edge of the cavity (i.e. incorporated in an outer fascia element of the vehicle); as quoted above, the housing can be unitary, combined with several dielectric layers, or can comprise a fused layer of dielectrics (i.e. outer fascia) attached to the radar housing).
Regarding claim 18, Ng teaches The radar sensing system of claim 12, wherein said radar sensor comprises a radar emitter that emits electromagnetic signals and a radar receiver that receives electromagnetic signals. (Ng, paragraph 0068, “[0068] The conductive cavity 52 of FIG. 3 includes wall portions 54 and a floor portion 58. The antenna 40 will transmit and/or receive electromagnetic signals through a top of the cavity 52 which remains open. … The wall portions 54 may surround the radiating element 42 and the EBG structure 44 on all sides. … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required).”; an antenna 40 (i.e. radar sensing unit) that transmits and receives electromagnetic signals).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Baic, Z. U. S. Patent Application Publication 2009/0051170 (“Baic”).
Ng teaches (Previously Presented) The radar sensing system of claim 1.
Ng teaches wherein said radar sensor unit comprises a unitary module that, with said outer element disposed within the aperture, (Ng, paragraph 0070, “[0070] As described previously, the conductive cavity 52 within which radiating element 42 and EBG structure 44 are housed may include a recess within a conductive surface associated with a mounting platform ( e.g., a vehicle, etc.). In some embodiments, however, the walls 54 and the floor 58 of the cavity 52 may be deposited or otherwise formed about the other elements of the antenna 40 before mounting. [0068] In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required).”; a unitary radar system mounted to a surface, within cavity walls 54; radome 62 and floor 58, that is flush with the upper edge of the cavity).
Ng does not explicitly teach  is attached at an inside surface of the vehicle component. .
Baic teaches  is attached at an inside surface of the vehicle component.  (Baic, paragraph 0005, “The latch housing flush mounts within the wall of the radome. The latch assembly manually engages and disengages from the keeper assembly. The keeper assembly may comprise an eyebolt member, or other appropriate engagement structure, the eyebolt member having an axially extending shaft, a housing which flush mounts to the fuselage, the housing having an aperture for receiving the axially extending shaft, an end plate, and an adjusting nut for engaging the axially extending shaft.”; a unitary radar module 10 that is attached with a flush mount (i.e. to an inside surface of a vehicle) and flush with the outside skin of a vehicle).
In view of the teachings of Baic it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to provide an mount for a radome that is aerodynamic and easily attached and detached (see paragraph 0002 and 0003).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Baic to Ng before the effective filing date of the claimed invention in order to combine Baic’s aerodynamic fastener and Ng’s flush mounted radar unit.  The Fastener for a radome and the flush mounted radome merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, as modified by Baic, in view of Aoki, et al, U. S. Patent Application Publication 2016/0231417 (“Aoki”).
Regarding claim 3, Ng, as modified by Baic, teaches the radar sensing system of claim 2.
Ng, as modified by Baic, does not explicitly teach wherein the vehicle component comprises a front bumper of the vehicle..
Aoki teaches wherein the vehicle component comprises a front bumper of the vehicle. (Aoki, paragraph 0105, “Next, the following describes examples of the procedure to mount the radar device 10 to the bumper cover 2 of the vehicle 1 according to the first embodiment with reference to FIGS. 7A and 7B.”  Paragraph 0106 “Specifically, as illustrated in FIG. 7A, the first typical example of the a unitary radar module 10 that is attached to a bumper (i.e. vehicle component) such that internal reflections are reduced).
In view of the teachings of Aoki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to use dielectric materials on a radome to maximize radar transmission through bumper covers, front windshields and other resin bodies (see paragraph 0003-0007).
Regarding claim 5, Ng, as modified by Baic, teaches the radar sensing system of claim 2.
Ng, as modified by Baic, does not explicitly teach wherein the vehicle component comprises a rear bumper of the vehicle..
Aoki teaches wherein the vehicle component comprises a rear bumper of the vehicle. (Aoki, paragraph 0206, “Specifically, the subject matters disclosed in the present disclosure can be applied to:  [0209] (3) An example where a radar device is disposed behind the back surface of a rear bumper cover.”; that the sensing system disclosed in claim 2 can be installed on the rear bumper).
In view of the teachings of Aoki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to use dielectric materials on a radome to maximize radar transmission through bumper covers, front windshields and other resin bodies (see paragraph 0003-0007).
Regarding claim 6, Ng, as modified by Baic, teaches the radar sensing system of claim 2.
Ng, as modified by Baic, does not explicitly teach wherein the vehicle component comprises a side panel of the vehicle..
Aoki teaches wherein the vehicle component comprises a side panel of the vehicle. (Aoki, paragraph 0051, “The radar device 10 can further be mounted behind a door panel, i.e. a left door panel, 4 of the vehicle 1, for detecting targets located at a lateral side, i.e. the left side, of the vehicle 1.”; a radome mounted in a door (i.e. side panel) of a vehicle).
In view of the teachings of Aoki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to use dielectric materials on a radome to maximize radar transmission through bumper covers, front windshields and other resin bodies (see paragraph 0003-0007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ng, as modified by Baic, in view of Kamiya, et al, U. S. Patent Application Publication 2007/0229391 (“Kamiya”).
Ng, as modified by Baic, teaches the radar sensing system of claim 2.
Ng, as modified by Baic, does not explicitly teach wherein the vehicle component comprises a front grill of the vehicle..
Kamiya teaches wherein the vehicle component comprises a front grill of the vehicle. (Kamiya, paragraph 0004, “A radar device 100 equipped on an automobile, as shown in FIG. 10, is usually mounted behind a front grill 101.” Paragraph 0005 “The front grill and the emblem, particularly the portions thereof that are located in the beam path of the radar device, are manufactured using a material and paint that have only a small amount of radio transmission losses and which provide certain esthetic exterior.”; provide an aesthetically pleasing radome in a vehicle grill, which also has a dielectric (i.e. radome material) to improve radio transmission).
In view of the teachings of Kamiya it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to minimize transmission loss through a front grill (paragraph 0004-0005).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ng, as modified by Baic, in view of Izadian, et al, U. S. Patent Application Publication 20160047907 (“Izadian”).
Ng, as modified by Baic, teaches the radar sensing system of claim 2.
Ng, as modified by Baic, does not explicitly teach wherein the vehicle component comprises a housing of an exterior mirror of the vehicle..
Izadian teaches wherein the vehicle component comprises a housing of an exterior mirror of the vehicle. (Izadian, paragraph 0045, “For example, a radar unit mounted at a 45 degree angle to the axes in side mirror unit 604 may be able to scan the front left sector (i.e. from the vertical axis 612a through the front of the vehicle 602 to the axis 612b that runs through the side of the vehicle).”; a side mirror mounted radar unit).
In view of the teachings of Izadian it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to provide 360 degree radar coverage for a vehicle (see paragraph 0005).
Claims 8, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Meksavan, et al, U. S. Patent 10,173,623 (“Meksavan”).
Regarding claim 8, Ng teaches (Previously Presented) The radar sensing system of claim 1.
Ng teaches wherein said outer element reduces attenuation of electromagnetic signals emitted by and received by said radar sensor as compared to attenuation of electromagnetic signals (Ng, paragraph 0052, “(0052] The high gain and increased bandwidth is a result from properly designing radiating mechanism, EBG structure, and the cavity size. The boundary condition of the cavity walls create images of the EBG structure within the XY plane, i.e. images of the rows and columns are repeated. As a result, the effective radiating aperture area increases, hence increased gain and bandwidth.”; the EBG structure, walls, floors and radomes are carefully selected to increase the gain of the radar. As is well known in the art, an increased gain is equivalent to a decreased attenuation of the electromagnetic signals that would result without the walls, floor and radome).
Ng does not explicitly teach by the component of the vehicle..
Meksavan teaches by the component of the vehicle. (Meksavan, figure 1 and 7; column 3, lines 10-20, “As illustrated in FIG. 1, the mounting bracket apparatus has a main surface 10, a hole 40 in the center region of the bracket, a single or a multitude of mounting bosses 70, and clips 90 for attaching the mounting situation can include a cover (i.e. an outer element) at the sensor location; the sensor location being at or under the surface of a vehicle; that the cover can be painted and not interfere with sensing performance).
In view of the teachings of Meksavan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to provide a variety of sensor mounting situations for radars on vehicles (column 2, lines 49-67).
Regarding claim 17, Ng teaches the radar sensing system of claim 12.
Ng teaches wherein said outer element reduces attenuation of electromagnetic signals emitted by and received by said radar sensor as compared to attenuation of electromagnetic signals (Ng, paragraph 0052, “(0052] The high gain and increased bandwidth is a result from properly designing radiating mechanism, EBG structure, and the cavity size. The boundary condition of the cavity walls create images of the EBG structure within the XY plane, i.e. images of the rows and columns are repeated. As a result, the effective radiating aperture area increases, hence increased gain and bandwidth.”; the EBG structure, walls, floors and radomes are carefully selected to increase the gain of the radar. As is well known in the art, an increased gain is equivalent to a decreased attenuation of the electromagnetic signals that would result without the walls, floor and radome).
Ng does not explicitly teach by the component of the vehicle..
Meksavan teaches by the component of the vehicle. (Meksavan, figure 1 and 7; column 3, lines 10-20, “As illustrated in FIG. 1, the mounting bracket apparatus has a main surface 10, a hole 40 in the center region of the bracket, a single or a multitude of mounting bosses 70, and clips 90 for attaching an optional cover 30, as referenced in FIG. 7.”  Column 04, lines 27-50 “The cover 30 may be painted so that the assembled unit 45 of the sensor module, mounting bracket, and cover blends in with the surface of the host system, as long as the paint material does not interfere with the sensing performance of the sensor module.”; the mounting situation can include a cover (i.e. an outer element) at the sensor location; the sensor location being at or under the surface of a vehicle; that the cover can be painted and not interfere with sensing performance).
In view of the teachings of Meksavan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to provide a variety of sensor mounting situations for radars on vehicles (column 2, lines 49-67).
Regarding claim 19, Ng teaches:
(Currently Amended) A radar sensing system for a vehicle, said radar sensing system comprising: a radar sensor unit disposed at the vehicle so as to sense exterior of the vehicle; (Ng, paragraph 0083, “The antennas may also be used in, … automobile-based communications systems … radar systems,”; a radar design that can be used in a vehicle radar system).
wherein said radar sensor unit comprises a unitary module that is configured to be disposed at an aperture through a vehicle component of the vehicle at a location where said radar sensor unit is disposed at the vehicle; (Ng, figure 3, paragraph 0007, 0068 and 0070, “[0007] Unique features of the microstrip EBG antenna include but are not limited to: (1) fixed beam steering; (2) significant improvement in gain on the horizon; (3) wide angular coverage; ( 4) stable fixed beam steering throughout impedance bandwidth; (7) entire antenna assembly, including a radome, is flush-mounted into a cavity to minimize aerodynamic impact; [0068] … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0070] The resulting assembly, with the cavity walls already formed, may then be mounted to amounting surface.”; an “electromagnetic band gap” (EBG) antenna structure (i.e. radar sensor unit); that the antenna has a radome, walls and is flush mounted in a cavity (i.e. radar housing); that has circuitry
wherein said radar sensor unit comprises a radar housing that houses a radar sensor and associated circuitry; wherein said radar sensor comprises a radar emitter that emits electromagnetic signals and a radar receiver that receives electromagnetic signals; wherein said radar sensor unit comprises an outer element attached at said radar housing, and wherein said outer element, with said radar sensor unit disposed at the aperture through the vehicle component, is disposed within the aperture and has an outer surface that corresponds with an outer surface of the vehicle component at the location where said radar sensor unit is disposed at the vehicle; (Ng, paragraph 0068, 0070 and 0081, “[0068] The conductive cavity 52 of FIG. 3 includes wall portions 54 and a floor portion 58. The wall portions 54 may surround the radiating element 42 and the EBG structure 44 on all sides. … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0070] As described previously, the conductive cavity 52 within which radiating element 42 and EBG structure 44 are housed may include a recess within a conductive surface associated with a mounting platform ( e.g., a vehicle, etc.). [0081] The antenna assemblies 10 may be flush mounted within the various cavities to reduce problems related to, for example, wind drag.”; That the radar assembly unit 40 (i.e. radar sensor unit) can be singular unit with a floor 58, wall 54 and radome 62 (i.e. radar sensor unit with an outer element); that the unit 40 can be placed in a recess (i.e. an aperture through the vehicle); that the unit 40 can be flush mounted; the unit 40 has a radome 60 (i.e. outer element); that the radome is attached to the unit 40 and located flush with the outer surface (i.e. disposed at aperture/recess has an outer surface that corresponds to an outer surface); as stated above in paragraph 0083, the unit 40 can be used for a radar system on an automobile
wherein said outer element of said radar sensor unit, with said radar sensor unit disposed at the aperture through the vehicle component, is exposed exterior the vehicle component at the aperture through the vehicle component and no part of said outer element extends onto the outer surface of the vehicle component of the vehicle; (Ng, paragraph 0068, “A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush with an upper edge of the cavity 52 (although this is not required). [0081] The antenna assemblies 10 may be flush mounted within the various cavities to reduce problems related to, for example, wind drag. (0082] The techniques and structures described herein may be used, in some implementations, to generate conformal antennas or antenna arrays that conform to a curved surface on the exterior of a mounting platform (e.g., a missile, an aircraft, etc.). When used in conformal applications, the structures described above can be re-optimized for a conformal cavity.”; that the radome 62 (i.e. outer element) is situated at the recess (see above); that it protects the unit 40 from the exterior environment (i.e. exposed exterior); that no part extends beyond the walls 54 as shown in figure 3 onto the outer surface; that the radome 62 is “flush” and “conformal” to the outer skin of the vehicle. Examiner note: the limitation “no part of said outer element extends onto the outer surface” has been interpreted in view of Applicant’s figure 3 because no written description exists in the specification. In a similar manner, Ng’s disclosure of “no part of said outer element extends…” is supported by Ng’s figure 3 and Ng’s cited paragraph’s above stating the radome is flush with and upper edge of a cavity).
wherein said outer element comprises a radome material; and (Ng, paragraph 0068, “ [0068] … A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment. In some implementations, an upper surface of the radome 62 may be flush that the radome 62 (i.e. outer element) can comprise a dielectric material).
wherein said outer element reduces attenuation of electromagnetic signals emitted by and received by said radar sensor as compared to attenuation of electromagnetic signals (Ng, paragraph 0052, “(0052] The high gain and increased bandwidth is a result from properly designing radiating mechanism, EBG structure, and the cavity size. The boundary condition of the cavity walls create images of the EBG structure within the XY plane, i.e. images of the rows and columns are repeated. As a result, the effective radiating aperture area increases, hence increased gain and bandwidth.”; the EBG structure, walls, floors and radomes are carefully selected to increase the gain of the radar. As is well known in the art, an increased gain is equivalent to a decreased attenuation of the electromagnetic signals that would result without the walls, floor and radome).
Ng does not explicitly teach by the component of the vehicle. .
Meksavan teaches by the component of the vehicle.  (Meksavan, figure 1 and 7; column 3, lines 10-20, “As illustrated in FIG. 1, the mounting bracket apparatus has a main surface 10, a hole 40 in the center region of the bracket, a single or a multitude of mounting bosses 70, and clips 90 for attaching an optional cover 30, as referenced in FIG. 7.”  Column 04, lines 27-50 “The cover 30 may be painted so that the assembled unit 45 of the sensor module, mounting bracket, and cover blends in with the surface of the host system, as long as the paint material does not interfere with the sensing performance of the sensor module.”; the mounting situation can include a cover (i.e. an outer element) at the sensor location; the sensor location being at or under the surface of a vehicle; that the cover can be painted and not interfere with sensing performance).
In view of the teachings of Meksavan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to provide a variety of sensor mounting situations for radars on vehicles (column 2, lines 49-67).
Ng, as modified by Meksavan, teaches the radar sensing system of claim 19.
Ng further teaches wherein said radar housing is attached at said outer element without an air gap between said outer element and said radar housing. (Ng, paragraph 0068, “Dielectric material 60 may fill the gaps between the conductive elements of the antenna 40. A dielectric radome 62 may be provided above the radiating element 42 to, among other things, protect the radiating element 42 and other circuitry from an exterior environment.”; a dielectric material 60 injected into the gaps between the antenna elements 40, the walls 54, floor portion 58 and radome 62 (i.e. outer element)).
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Aoki.
Regarding claim 13, Ng teaches the radar sensing system of claim 12.
Ng does not explicitly teach wherein the vehicle component comprises a front bumper of the vehicle..
Aoki teaches wherein the vehicle component comprises a front bumper of the vehicle. (Aoki, paragraph 0105, “Next, the following describes examples of the procedure to mount the radar device 10 to the bumper cover 2 of the vehicle 1 according to the first embodiment with reference to FIGS. 7A and 7B.”  Paragraph 0106 “Specifically, as illustrated in FIG. 7A, the first typical example of the mounting procedure arranges the frequency- selective substrate 6 at its first major surface 6a on the back surface 2a of the bumper cover 2 first.”  Paragraph 0112 “The thickness Wb of the bumper cover 2 according to the first embodiment is set to a thickness, for example, 2.8 mm, of a bumper cover commonly usable for vehicles.”  Paragraph 0112 “Even if the frequency-selective substrate 6 is disposed behind the bumper cover 2 with such a large thickness, the aforementioned sandwich structure of the radar assembly RA according to the first embodiment enables reduction of reflection of transmitted radar waves from both the bumper cover 2 and radome 11.”; a unitary radar module 10 that is attached to a bumper (i.e. vehicle component) such that internal reflections are reduced).
In view of the teachings of Aoki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to use dielectric materials on a 
Regarding claim 15, Ng teaches the radar sensing system of claim 12.
Ng does not explicitly teach wherein the vehicle component comprises a rear bumper of the vehicle..
Aoki teaches wherein the vehicle component comprises a rear bumper of the vehicle. (Aoki, paragraph 0206, “Specifically, the subject matters disclosed in the present disclosure can be applied to:  [0209] (3) An example where a radar device is disposed behind the back surface of a rear bumper cover.”; that the sensing system disclosed in claim 2 can be installed on the rear bumper).
In view of the teachings of Aoki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to use dielectric materials on a radome to maximize radar transmission through bumper covers, front windshields and other resin bodies (see paragraph 0003-0007).
Regarding claim 16, Ng teaches the radar sensing system of claim 12.
Ng does not explicitly teach wherein the vehicle component comprises a side panel of the vehicle..
Aoki teaches wherein the vehicle component comprises a side panel of the vehicle. (Aoki, paragraph 0051, “The radar device 10 can further be mounted behind a door panel, i.e. a left door panel, 4 of the vehicle 1, for detecting targets located at a lateral side, i.e. the left side, of the vehicle 1.”; a radome mounted in a door (i.e. side panel) of a vehicle).
In view of the teachings of Aoki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to use dielectric materials on a radome to maximize radar transmission through bumper covers, front windshields and other resin bodies (see paragraph 0003-0007).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Kamiya.
Ng teaches the radar sensing system of claim 12.
Ng does not explicitly teach wherein the vehicle component comprises a front grill of the vehicle..
Kamiya teaches wherein the vehicle component comprises a front grill of the vehicle. (Kamiya, paragraph 0004, “A radar device 100 equipped on an automobile, as shown in FIG. 10, is usually mounted behind a front grill 101.” Paragraph 0005 “The front grill and the emblem, particularly the portions thereof that are located in the beam path of the radar device, are manufactured using a material and paint that have only a small amount of radio transmission losses and which provide certain esthetic exterior.”; provide an aesthetically pleasing radome in a vehicle grill, which also has a dielectric (i.e. radome material) to improve radio transmission).
In view of the teachings of Kamiya it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ng at the time the application was filed in order to minimize transmission loss through a front grill (paragraph 0004-0005).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Donald HB Braswell/             Examiner, Art Unit 3648